Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

This office action is responsive to the amendment filed on 07/28/2022. As directed by the amendment: Claim 1 is amended. Thus, claims 1-18 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair et al (2008/0156781).
 	For claim 1, Artelsmair teaches an AC pulse arc welding control method for controlling welding (abstract, lines 1-3)(fig.1-2) comprising;
feeding a welding wire (13 as shown in fig.1) (abstract, lines 1-3), 
applying repeatedly welding currents including of an electrode negative polarity base current (33 phase in current 38 in diagram 28 as shown in fig.2) during an electrode negative polarity base period (period 41 in diagram 28 as shown in fig.2), then applying an electrode negative polarity peak period current (36 phase which is going from end of current 38 to end of current 39 in diagram 28 as shown in fig.2) during an electrode negative polarity peak period (period 41 in diagram 28 as shown in fig.2), and an electrode positive polarity current (38 in diagram 27 as shown in fig.2) during an electrode positive polarity period (40 in diagram 27 as shown in fig.2), to repeatedly apply these welding currents, 
wherein the electrode negative polarity base current (33 phase in current 38 in diagram 28 as shown in fig.2), the electrode negative polarity peak period current (36 phase which is going from end of current 38 to end of current 39 in diagram 28 as shown in fig.2) and electrode positive polarity current (38 in diagram 27 as shown in fig.2) are applied continuously in this order (figure 2 shows continuously between periods 40 and 41 as shown in fig.2) (par.48, lines 1-4 and par.50, lines 1-8), 
wherein the electrode negative polarity peak period (Tpn) (36 phase which is going from end of current 38 to end of current 41 in diagram 28 as shown in fig.2) comprises a rising period (going between end of 38 to beginning of 39 in diagram 28 as shown in fig.2), a peak period (Ta) (39 as shown in diagram 28 as shown in fig.2) and a falling period (Td) (end of element 39 to the end negative period 41 in diagram 28 as shown in fig.2), wherein Tpn=Tu+Ta+Td (36 phase which is going from end of current 38 to end of current 41 in diagram 28 as shown in fig.2), and a time ratio (Ta/Tpn) (39/36 phase which is going from end of current 38 to end of current 41 in diagram 28 as shown in fig.2) of the peak period (Ta) (39 as shown in diagram 28 as shown in fig.2) to the electrode negative polarity peak period (Tpn) (36 phase which is going from end of current 38 to end of current 41 in diagram 28 as shown in fig.2) (par.50, lines 1-8, par.51, lines 1-4 and par.52, lines 1-10). However, Artelsmair does not expressly is set so that (Ta/Tpn)x100 is greater than zero and less than 20%. 
However, the courts have held that where general condition of claim is disposed in the prior art (Artelsmair teaches certain range for (Ta/Tpn)x100), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa)
Artelsmair teaches time ratio, but is not specific (Ta/Tpn)x100 is greater than zero and less than 20%, therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify time ratio of Artelsmair to include (Ta/Tpn)x100 is greater than zero and less than 20% as matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (Artelsmair, par.50 and fig.2), it is not inventive to discover the optimum or workable ranges by routine experimentation, such that one would have been motivated to (Ta/Tpn)x100 is greater than zero and less than 20% for purpose of regulating a welding process and a welding current source, and allowing for more various possibilities for controlling heat introduction into the work piece and introduction of filler materials", (MPEP 2144.05). 	For claim 2, Artelsmair further teaches wherein the falling period (end of element 39 to the end negative period 41 in diagram 28 as shown in fig.2) is a period twice or more longer than the rising period (going between end of 38 to beginning of 39 in diagram 28 as shown in fig.2) (par.50, lines 1-8, par.51, lines 1-4).  	For claim 3, Artelsmair further teaches wherein the welding current continuously decreases during the falling period (end of element 39 to the end negative period 41 in diagram 28 as shown in fig.2) (fig.2 shows the current in falling period is continuously decreasing toward positive period) (par.50, lines 1-8, par.51, lines 1-4).  	For claim 4, Artelsmair further teaches wherein an absolute value of the welding current during the falling period is a constant value smaller than that during the peak period (fig.2 shows the current in falling period is continuously decreasing meaning not constant comparing to the current in peak period is constant until it reaches to falling period) (par.50, lines 1-8, par.51, lines 1-4). 

 For claim 5, Artelsmair further teaches wherein the welding current decreases so that an absolute value of a change ratio of the welding current continuously increases during the falling period (fig.2 shows the absolute value of the current in falling period is continuously decreasing until the positive period) (par.50, lines 1-8, par.51, lines 1-4).  	For claim 6, Artelsmair further teaches wherein the electrode positive polarity period (40 as shown in fig.2) comprises an electrode positive polarity peak period (phase 36 in diagram 27 as shown in fig.2) during which an electrode positive polarity peak current (40 as shown in fig.2) is applied, the electrode positive polarity peak period (phase 36 in diagram 27 as shown in fig.2) comprises an electrode positive polarity rising period (end of 33 to beginning of 36 in diagram 27 as shown in fig.2), an electrode positive polarity maximum value period (the top of 39 in diagram 27 as shown in fig.2), and an electrode positive polarity falling period (end of element 39 to beginning of 41 in diagram 27 as shown in fig.2), and a time ratio of the electrode positive polarity maximum value period to the electrode positive polarity peak period (par.50, lines 1-8, par.51, lines 1-4). However, Artelsmair does not expressly teach less than 20%. 
Artelsmair teaches time ratio, but is not specific less than 20%, therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify time ratio of Artelsmair to include less than 20% as matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (Artelsmair, par.50 and fig.2), it is not inventive to discover the optimum or workable ranges by routine experimentation, such that one would have been motivated to less than 20% for purpose of regulating a welding process and a welding current source, and allowing for more various possibilities for controlling heat introduction into the work piece and introduction of filler materials" (MPEP 2144.05). 	For claim 7, Artelsmair further teaches wherein the welding current increases so that an absolute value of a change ratio of the welding current continuously decreases during the electrode positive polarity rising period (as shown in fig.2 above that during rising period the current is decreasing as the current going down), and the welding current decreases so that an absolute value of a change ratio of the welding current continuously decreases during the electrode positive polarity falling period (par.50, lines 1-8, par.51, lines 1-4).  	For claim 9, Artelsmair further teaches wherein when a short circuit (33 as shown in fig.2) occurs during the electrode negative polarity base period (41 as shown in fig.2), a feed speed of the welding wire is reduced until the electrode negative polarity base period ends (par.19, lines 1-4 and par.43, lines 1-6, par.60, lines 1-10).  	For claim 10, Artelsmair further teaches wherein when a short circuit (33 as shown in fig.2) occurs during the electrode negative polarity base period (41 as shown in fig.2), a feed speed of the welding wire is reduced until the electrode negative polarity base period ends (par.19, lines 1-4 and par.43, lines 1-6, par.60, lines 1-10).  	For claim 11, Artelsmair further teaches wherein the welding current continuously decreases during the falling period (end of element 39 to the end negative period 41 in diagram 28 as shown in fig.2) (fig.2 shows the current in falling period is continuously decreasing toward positive period) (par.50, lines 1-8, par.51, lines 1-4).  	For claim 12, Artelsmair further teaches wherein an absolute value of the welding current during the falling period is a constant value smaller than that during the peak period (fig.2 shows the current in falling period is continuously decreasing meaning not constant comparing to the current in peak period is constant until it reaches to falling period) (par.50, lines 1-8, par.51, lines 1-4). 
 	
 For claim 13, Artelsmair further teaches wherein the welding current decreases so that an absolute value of a change ratio of the welding current continuously increases during the falling period (fig.2 shows the absolute value of the current in falling period is continuously decreasing until the positive period) (par.50, lines 1-8, par.51, lines 1-4).  	For claim 14, Artelsmair further teaches wherein the electrode positive polarity period (40 as shown in fig.2) comprises an electrode positive polarity peak period (phase 36 in diagram 27 as shown in fig.2) during which an electrode positive polarity peak current (40 as shown in fig.2) is applied, the electrode positive polarity peak period (phase 36 in diagram 27 as shown in fig.2) comprises an electrode positive polarity rising period (end of 33 to beginning of 36 in diagram 27 as shown in fig.2), an electrode positive polarity maximum value period (the top of 39 in diagram 27 as shown in fig.2), and an electrode positive polarity falling period (end of element 39 to beginning of 41 in diagram 27 as shown in fig.2), and a time ratio of the electrode positive polarity maximum value period to the electrode positive polarity peak period (par.50, lines 1-8, par.51, lines 1-4). However, Artelsmair does not expressly teach less than 20%. 
Artelsmair teaches time ratio, but is not specific less than 20%, therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify time ratio of Artelsmair to include less than 20% as matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (Artelsmair, par.50 and fig.2), it is not inventive to discover the optimum or workable ranges by routine experimentation, such that one would have been motivated to less than 20% for purpose of regulating a welding process and a welding current source, and allowing for more various possibilities for controlling heat introduction into the work piece and introduction of filler materials" (MPEP 2144.05). 	For claim 15, Artelsmair further teaches wherein the welding current increases so that an absolute value of a change ratio of the welding current continuously decreases during the electrode positive polarity rising period (at the end of 41 to beginning of 38 in diagram 27 as shown in fig.2), and the welding current decreases so that an absolute value of a change ratio of the welding current continuously decreases during the electrode positive polarity falling period (end of 39 in diagram 27 as shown in fig.2 to beginning of 41 as shown in fig.2 decreasing during the electrode positive polarity falling period as shown in fig.2). 	For claim 17, Artelsmair further teaches wherein when a short circuit (33 as shown in fig.2) occurs during the electrode negative polarity base period (41 as shown in fig.2), a feed speed of the welding wire is reduced until the electrode negative polarity base period ends (par.19, lines 1-4 and par.43, lines 1-6, par.60, lines 1-10).  	For claim 18, Artelsmair further teaches wherein when a short circuit (33 as shown in fig.2) occurs during the electrode negative polarity base period (41 as shown in fig.2), a feed speed of the welding wire is reduced until the electrode negative polarity base period ends (par.19, lines 1-4 and par.43, lines 1-6, par.60, lines 1-10). 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair et al (2008/0156781) as applied to claims above, and further in view of Peters (2014/0076858).
Artelsmair teaches all the limitation as previously set forth except for the electrode positive polarity maximum value period comprises a first maximum value period during which a first maximum current is applied and a second maximum value period during which a second maximum current is applied, and the first maximum current is larger than the second maximum current. 	Peters teaches, similar polarity periods between negative and positive, the electrode positive polarity maximum value period (150 as shown in fig.8) comprises a first maximum value period (151 as shown in fig.8) during which a first maximum current is applied and a second maximum value period during which a second maximum current is applied (the subsesquent of the 151 as shown in fig.8), and the first maximum current is larger than the second maximum current (par.66, lines 7-12).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify time ration electrode positive polarity peak period of Stava to include a first maximum current is applied and a second maximum value period as taught by Peters for purpose of sustaining an electric arc between an electrode and a workpiece, producing a molten metal ball on a distal end of the electrode and extinguishing the electric arc to allow the molten metal ball to wet into a puddle on the workpiece (Peters, par.6, lines 4-7).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“a time ratio (Ta/Tpn) of the peak period (Ta) to the electrode negative polarity peak period (Tpn) is set so that (Ta/Tpn)x100 is greater than zero and less than 20%” in claim 1, has been considered but is moot, because the examiner applied new art, Artelsmair et al (2008/0156781), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761